United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-30782
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LINDA G. HIMEL,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 2:03-CR-20046-1
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Linda G. Himel appeals the 24-month sentence imposed

following her guilty-plea conviction of harboring illegal aliens.

Himel argues for the first time on appeal that the district court

erred by not awarding her an additional one-level reduction for

acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(b).           A

review of the record shows that the prerequisites for a

§ 3E1.1(b) reduction were not satisfied in this case.       See

§ 3E1.1(b).    Accordingly, the district court did not plainly err



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30782
                                 -2-

by refusing to award the reduction.     See United States v.

Medina-Anicacio, 325 F.3d 638, 647 (5th Cir. 2003).

     Himel also argues that the district court based its sentence

on an improper factual finding and that the sentence imposed was

unreasonable.   Himel’s argument regarding the erroneous factual

finding is without merit.   The record reflects that the district

court acknowledged and corrected its interpretation of Himel’s

testimony.   The record further reflects that the initial,

erroneous finding was not a factor in the district court’s

decision to sentence Himel outside of the guideline range.

     The district court followed the proper procedure for

imposing a non-guideline sentence.     See United States v. Smith,

440 F.3d 704, 707-09 (5th Cir. 2006).      Additionally, the district

court’s upward deviation was supported by proper 18 U.S.C.

§ 3553(a) factors.    Id. at 710.   Himel has not shown that the

six-month deviation from the advisory guideline range was

unreasonable.   Id.   Accordingly, the judgment is AFFIRMED.